Title: To George Washington from John Grizzage Frazer, 30 May 1778
From: Frazer, John Grizzage
To: Washington, George


                    
                        Sir,
                        Bordeaux [France] May 30th 1778.
                    
                    I hope you will excuse me for the liberty I have taken in writing to you, and at the same presenting you with Otway’s Art of War, a book very lately published in England, and much approved of by those that are judges—It comes by Capt. Willm Jones of an Armed Brigt. belonging to Maryland—War is not yet declared between France, and England, but it is Daily expected. Spain seems to be very still, it is thought they only wait to get their Flota Home, which must be arived by this—we have heard of their puting into the Western Islands a month ago.  The Commissioners Sailed from England for America the 22d Ulto our most Sanguine Friends in England dispair of their doing anything with the Honbe Congress—Lord Chatham departed this Life the 11th Inst. his Death was lamented but by very few in France or by the Friends to America in England, as his last speach was rather an unfavourable one against the United States of America, indeed many people thinks he was Non Compus at the time, and was made a tool of by the Comt party to answer some vile purpose of their’s—Lord Dunmore has had Forty Thousand Pounds Sterling allowed him for what he says he lost in Virginia, and his Accounts all paid for the Hostile proceedings he carried on in his late Government, also his Salary paid him annually as Governour of Virginia—his Lady left Paris in April, Capt. John Paul Jones of the Ranger Ship of War belonging to the united States of America who I come to France with, has done Wonders he has been to White Haven and landed 30 men spiked up the Guns in the Fort there, and set Fire to several Ships in the Harbour, which was too soon discovered, or the whole wou’d have been burnt; he then went over to the Scotch shore and landed at Lord Selkirks seat, expecting to make him a prisoner but he was not at Home, his Lady & Family were, Capt. Jones ordered all his Lordships plate to be taken, which was accordingly done—Lady Selkirk delivered it up with great composure, and politeness, as she has since acknowledged that the officer’s, and Men, that Landed behaved very politely to Her, and did not take away any thin[g] else; Capt. Jones then went upon the Coast of Ireland & took and distroyed many Vessells, one of them the Drake Sloop of War, the same force as the Ranger, he had hard fighting for Her ⟨& Kill⟩’d the Capt. & 46 of his men Capt. Jones lost his Lt of marines and four Men then returned with the Drake and three other prizes, into Brest, bringing in with him 240 Prisoners, British Seamen, The Honbl. John Adams arived safe at this port the 1st of April in the Boston Frigate, And the Honbl. Silas Deane left Paris the 13rd of April for Toulon, where he Embarkd on board Count D’Estang’s Fleet, it is said for North America, I shou’d have come Home this spring if any Troops had been sent from England, and likely to have been another Campaign, my Heart & Soul is in your Camp, & believe me Sir to be Yr Most Obt & very Hbl. Servt
                    
                        Jno. G. Frazer
                    
                